
	
		II
		111th CONGRESS
		2d Session
		S. 3917
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to convey certain
		  Federal features of the electric distribution system to the South Utah Valley
		  Electric Service District, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 South Utah Valley Electric Conveyance
			 Act.
		2.DefinitionsIn this Act:
			(1)Distribution
			 fixture landThe term
			 distribution fixture land means the Federal land or interests in
			 Federal land—
				(A)on which fixtures are located on the date
			 of enactment of this Act; and
				(B)that are unencumbered by other Strawberry
			 Valley Project features, to a maximum corridor width of 30 feet on each side of
			 the centerline of the power lines of the fixtures as in existence on the date
			 of enactment of this Act.
				(2)DistrictThe
			 term District means the South Utah Valley Electric Service
			 District, which is organized under the laws of the State of Utah.
			(3)Electric
			 distribution systemThe term Electric Distribution
			 System means fixtures, irrigation or power facilities land, distribution
			 fixture land, and shared power poles.
			(4)FixtureThe
			 term fixture means any power pole, cross-member, wire, insulator,
			 or associated fixture (including any substation) that—
				(A)comprises the
			 portions of the Strawberry Valley Project power distribution system
			 that—
					(i)are
			 rated at a voltage of 12.5 kilovolts; and
					(ii)were constructed
			 with Strawberry Valley Project revenues; and
					(B)any fixture
			 described in subparagraph (A) that is located on Federal land or an interest in
			 Federal land.
				(5)Irrigation or
			 power facilities landThe term irrigation or power
			 facilities land means any Federal land or interest in Federal
			 land—
				(A)on which fixtures
			 are located on the date of enactment of this Act; and
				(B)that is
			 encumbered by other Strawberry Valley Project irrigation or power features,
			 including land underlying the Strawberry Substation.
				(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(7)Shared power
			 poleThe term shared power pole means 1 or more
			 poles that comprise the portions of the Strawberry Valley Project Power
			 Transmission System that—
				(A)are rated at a
			 voltage of 46.0-kilovolts;
				(B)are owned by the
			 United States; and
				(C)support
			 fixtures.
				3.Conveyance of
			 Electric Distribution System
			(a)In
			 generalIf the Strawberry Water Users Association conveys to the
			 District the interest of the Strawberry Water Users Association, if any, to the
			 Electric Distribution System by the contract dated April 7, 1986, and the
			 District agrees to assume from the United States all liability for
			 administration, operation, maintenance, and replacement of the Electric
			 Distribution System, the Secretary shall, in accordance with this Act convey
			 and assign to the District for no additional consideration—
				(1)all right, title,
			 and interest of the United States in and to—
					(A)all fixtures owned
			 by the United States as part of the Electric Distribution System; and
					(B)the distribution
			 fixture land;
					(2)a
			 license for use of the shared power poles to continue to own, operate,
			 maintain, and replace Electric Distribution Fixtures attached to the shared
			 power poles; and
				(3)a
			 license for use and access for purposes of operation, maintenance, and
			 replacement across, over, and along—
					(A)all project land
			 and interests in irrigation and power facilities land on which the Electric
			 Distribution System is located on the date of enactment of this Act that is
			 necessary for other Strawberry Valley Project facilities, including land
			 underlying the Strawberry Substation, if the ownership of the underlying land
			 or interest in land be retained by the United States; and
					(B)any corridors in
			 which Federal land and interests in land that—
						(i)are
			 abutting public streets and roads; and
						(ii)would provide
			 access that would facilitate operation, maintenance, and replacement of
			 facilities.
						(b)Compliance with
			 environmental laws
				(1)In
			 generalBefore conveying the land, interests in land, and
			 fixtures under subsection (a)(1), the Secretary shall comply with all
			 applicable requirements under—
					(A)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
					(B)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.); and
					(C)any other law
			 applicable to the conveyed land and facilities.
					(2)EffectNothing
			 in this Act modifies or alters any obligations under—
					(A)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or
					(B)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.).
					4.Effect of
			 conveyanceOn conveyance of
			 any land or facility under section 3(a)(1)—
			(1)the conveyed and
			 assigned land and facilities shall no longer be part of a Federal reclamation
			 project;
			(2)the District shall
			 not be entitled to receive any future Bureau or Reclamation benefits with
			 respect to the conveyed and assigned land and facilities, except for benefits
			 that would be available to other non-Bureau of Reclamation facilities;
			 and
			(3)the United States
			 shall not be liable for damages arising out of any act, omission, or occurrence
			 relating to the land and facilities, but shall continue to be liable for
			 damages caused by acts of negligence committed by the United States or by any
			 employee or agent of the United States before the date of conveyance,
			 consistent with chapter 171 of title 28, United States Code.
			5.ReportIf a conveyance required under section 3(a)
			 is not completed by the date that is 2 years after the date of enactment of
			 this Act, the Secretary shall submit to Congress a report that—
			(1)describes the
			 status of the conveyance;
			(2)describes any
			 obstacles to completing the conveyance; and
			(3)specifies an
			 anticipated date for completion of the conveyance.
			
